Citation Nr: 0025221	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for post-traumatic stress disorder (PTSD).














INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  This matter comes on appeal from an October 
1997 decision by the Oakland, California, VA Regional Office 
which granted service connection for PTSD. A 30 percent 
evaluation has been assigned for this condition effective 
April 2, 1996.


FINDING OF FACT

Service-connected PTSD manifestations include intrusive 
nightmares of Vietnam experiences, flashbacks, estrangement 
from other people, agitation, sleep difficulty, irritability, 
anger outbursts, difficulty concentrating, hypervigilance, 
and a startle response, as well as a need for group and 
individual therapy.


CONCLUSION OF LAW

An initial evaluation of 70 percent for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 4.125, 4.130, 
Diagnostic Code 9411 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. 
§ 4.125.  The new criteria for evaluating service-connected 
psychiatric disability is codified at 38 C.F.R. § 4.130. The 
new rating criteria are sufficiently different from those in 
effect prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the United States 
Court of Veterans Appeals held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  In the present case, the Board finds that 
the new and old rating criteria are equally favorable to the 
veteran.

Under the previous regulations, a 30 percent rating for PTSD 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was 
definitely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was definite 
impairment in the ability to obtain or retain employment.  
Considerable impairment of social and industrial adaptability 
warranted a 50 percent evaluation. A 70 percent rating for 
PTSD was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996)).  A 100 percent rating 
is warranted for PTSD when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran is demonstrably unable to 
obtain or retain employment.  Id.  The Board notes that each 
of the three criteria for a 100 percent rating under 
Diagnostic Code 9411 is an independent basis for granting a 
100 percent rating.  Johnson v. Brown, 7 Vet.App. 95 (1994).

Effective November 7, 1996, total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships warrants a 70 
percent evaluation.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent evaluation.


Analysis

The evidence of record includes statements from the veteran 
and his spouse, outpatient treatment records, a statement 
from a VA physician concerning the veteran's participation in 
a grief management group in 1997 and 1998, and reports of VA 
examinations in August 1996 and June 1998.  These medical and 
lay records show that the symptoms of the service-connected 
PTSD include intrusive nightmares of Vietnam experiences, 
flashbacks, estrangement from other people, agitation, sleep 
difficulty, irritability, anger outbursts, difficulty 
concentrating, hypervigilance, and a startle response. The 
veteran is said to attend group and individual therapy, but 
does not take psychotropic medication. The veteran does 
maintain gainful employment as a maintenance mechanic, albeit 
on the "graveyard" shift where he has little contact with 
others. The examiner in June 1998 noted that the veteran's 
social adjustment was markedly impaired. The Global 
Assessment of Functioning (GAF) score was 54. The Global 
Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)). A 54 rating indicates moderate 
difficulty in social, occupational, or school functioning.  
Id. (emphasis added). See VAOPGCPREC 9-93, 59 Fed. Reg. 4752 
(1994).

Nevertheless, the Board finds that, taking into account the 
chronic nature of this condition, and its scope and severity, 
the manifestations of the veteran's chronic psychiatric 
condition more appropriately approximate the old and the new 
(effective November 7, 1996) rating criteria for a 70 percent 
evaluation, effective April 2, 1996, the effective date of 
the award of service connection. The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 4.125, 
4.130, Diagnostic Code 9411 (1999). 

As noted above, the veteran has been able to maintain gainful 
employment in spite of the severity of the service-connected 
condition. The evidence fails to document virtual isolation 
in the community, totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality or 
behavioral processes associated with almost all daily 
activities, such as would warrant the assignment of a 100 
percent schedular evaluation under the old criteria. See 
38 C.F.R. § 4.132, Code 9411 (1996). In addition, symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior; or other indicia of total 
social and occupational impairment, bases for a 100 percent 
schedular evaluation under the new rating criteria, are not 
shown by the record. See 38 C.F.R. § 4.130, Code 9411 (1999).  
Therefore, an evaluation in excess of the 70 percent awarded 
above is not in order. 
ORDER

An initial evaluation of 70 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

